In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-20-00049-CR
          _______________________________


              CORY JOHNSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                 Titus County, Texas
              Trial Court No. CR19,187




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION

       Appellant Cory Johnson has filed a motion to dismiss this appeal. As authorized by Rule

42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

       Accordingly, we dismiss this appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      August 10, 2020
Date Decided:        August 11, 2020

Do Not Publish




                                              2